DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (claims 3 and 12) as follows: 
Claim 3, the phrase, “PMW control signals” is amended as “PWM control signals”
Claim 12 is amended to depend on claim 10 and the phrase, “PMW control signals” is amended as “PWM control signals” (See claims listing attached)
	
REASONS FOR ALLOWANCE
Claims 1, 3 thru 10, and 12 thru 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Tachibana et al., Pub. NO: US 2020/0295689 A1) fails to teach selection circuitry configured to evaluate the plurality of control signals 
with respect to each other and based on the evaluation to dynamically select certain signal values from the measured plurality of signal values to use for calculation and in combination with the other limitations of the base claim.
As to claim 10, the prior art of record(s) (closest prior art, Tachibana et al., Pub. NO: US 2020/0295689 A1) fails to teach evaluating control signals with respect to each other and dynamically selecting certain signal values from the measured plurality of signal values to use for calculation and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 07/11/2022, with respect to claims 1, 3 thru 10 and 12 thru 18 have been fully considered and are persuasive. Drawings dated 10/29/2020 and including replacement Figs.1-3 dated 07/11/2022 are acknowledged. Objection to claims 11 and 14 are withdrawn based on cancellation of claim 11 and amendment to claim 14. Claims Rejections 35 U.S.C. § 112 of claims 1-18 are withdrawn based on amendment to claims 1, 3, 7, 10, 12 and 14-16. Claims 1, 3 thru 10 and 12 thru 18 are allowed based on the allowable subject-matter of claims 1 and 10 as noted in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	07/18/2022